Citation Nr: 0511926	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a low back disability.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a right hip disability.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.D.
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim seeking entitlement 
to service connection for PTSD, and denied reopening the 
veteran's claims for service connection for back and hip 
conditions.

Although the veteran has also discussed injuring his left hip 
in service, it is pointed out that the September 1988 rating 
decision (original denial) only denied service connection for 
a right hip disability.  Accordingly, even though the March 
1998, October 1998, and January 2003 rating decisions all 
referred to the relevant issue as whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a "hip" condition, it must be concluded that 
the issue of service connection for a left hip disability has 
not yet been adjudicated.  Accordingly, this issue is 
referred to the RO for appropriate adjudication.  

The veteran's claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

Back And Right Hip Claims 

Reasons for Remand:  Additional evidence referred to at Board 
Hearing and incorrect version of section 3.156(a) considered 
in adjudicating claims and provided to the veteran in the 
statement of the case.  The service medical records show that 
the veteran was seen for back and right hip pain.  At his 
January 2004 hearing, he described being treated in 1974-1975 
(three years after leaving service) for his back and hips by 
a Dr. Alvarez, as well as at St. Mary's in Georgia, and at a 
Gilman Hospital (pages 13-14).  A review of the claims folder 
shows that these records have not yet been obtained.  

When the veteran's claim was originally denied in September 
1988, these records were not obtained.  Similarly, regarding 
the veteran's attempt to reopen his claim, although he listed 
"St. Mary's Medical" on his April 2002 VA Form 21-4142, he 
did not provide further information about the address of St. 
Mary's Hospital.  Also, he did not list Dr. Alvarez or Gilman 
Hospital.  These records were also not among the records that 
the veteran submitted at his January 2004 hearing.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the veteran's claim must be remanded in order to 
obtain the complete treatment records from Dr. Alvarez, St. 
Mary's Hospital, and Gilman Hospital for the period beginning 
in 1974.  (The Board notes that one report from Gilman 
Hospital, dated in 1993, is in the record, as well as an 
x-ray report, dated in June 1985, which was received by the 
RO in May 1998 with Dr. C. L.'s records.) 

Although the veteran's claim was denied in January 2003 using 
the old new and material standard in place for claims 
submitted prior to August 29, 2001, the veteran actually did 
not request to reopen his back and right hip claims until 
December 13, 2001.  Accordingly, the current standard for new 
and material evidence under 38 C.F.R. § 3.156(a) effective 
for claims submitted after August 29, 2001, should be used 
when adjudicating the veteran's claim and that is the version 
of the regulation that he must receive notice of, which was 
not the case with regard to the October 2003 statement of the 
case.  

Finally, with regard to the right hip claim, the Board notes 
service medical records show that the enlistment examination 
shows that the veteran entered service with a history of a 
fractured right femur which was not considered disqualifying.  
He complained of right hip and thigh pain in June 1969 and 
October 1970.  Findings on an October 1970 x-ray report 
pertaining to the pelvis and right hip included "joint 
spaces [which] appear[ed] somewhat narrowed" and "some 
lucencies in the acetabulum which suggest old trauma or maybe 
just related to osteoarthritis."  There were no further 
complaints or findings relevant to the right hip in service 
including on the January 1971 separation examination.  The 
next evidence in the file pertaining to the right hip is 
dated in 1983 among the reports, dated from 1983 to 1988, 
from Dr. C. L., which were received by the RO in April 1988.  
Findings on a November 1984 x-ray report pertaining to the 
pelvis and right hip included "a moderately severe 
degenerative process with narrowing of the joint space at the 
weight bearing level" and certain findngs which pointed to 
"congenital dislocation of the hip and/or Perthes' disease 
as a child."  

It is unclear from early rating decisions what the basis for 
the denial of the claim for service connection for a right 
leg or right hip disability was.  See Crippen v. Brown, 9 
Vet. App. 412, 420 (1996) (noting that prior to February 1, 
1990, when 38 U.S.C. § 5104(b) was added to the law to 
require ROs to specify the evidence considered and the 
reasons for the disposition, rating decisions routinely 
lacked such specificity).  Specifically, it is not clear 
whether service connection was denied because it was 
determined that the right hip disability was not incurred in 
service (but rather had its onset after service) or that it 
pre-existed service and was not aggravated during service.  
For example with regard to the latter and given the findngs 
on the November 1984 private x-ray report regarding 
"congenital dislocation of the hip and/or Perthes' 
disease", it is not clear whether the right hip disorder was 
determined to be a congenital disorder which was not 
aggravated in service or subject to a superimposed injury in 
service that resulted in disability.  38 C.F.R. § 3.303(c), 
3.306; VAOPGCPREC 82-90 (July 18, 1990) (Service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations; service connection may not be 
granted for a defect, although service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service).  VAOPGCPREC 
82-90 (July 18, 1990).  Therefore, it may be helpful to the 
veteran in this particular case if, on remand, he were told, 
not just the definition of new and material evidence as 
provided in the VA regulations, but also the types or kinds 
of evidence that might constitute new and material evidence 
to reopen his claim.

PTSD

Reasons for Remand:  Attempt at stressor verification and, if 
verified, a VA examination to confirm diagnosis of PTSD in 
accordance with section 4.125.  Regarding the veteran's claim 
of service connection for a psychiatric disability, to 
include PTSD, the Board notes that records submitted by the 
veteran from the Lake City VAMC at the January 2005 Travel 
Board hearing show a diagnosis of "rule out PTSD".  It is 
not shown that any further evaluation has been done to either 
rule in or rule out the diagnosis of PTSD or whether the 
veteran has PTSD in accordance with section 4.125(a), as is 
required by 38 C.F.R. § 3.304(f).  

The veteran's service personnel records show that he served 
in Vietnam from July 24, 1968, to July 23, 1969, as a 
telephone switchboard operator.  While in Vietnam, he served 
with Company A, 37th Signal Battalion, 1st Signal Brigade, and 
beginning on January 25, 1969, he served with the 596th 
Signal Company.  In an April 2002 statement and at his 
January 2004 hearing (page 16), the veteran described a 
number of alleged stressors.  Although the veteran described 
his unit being bombed during the Tet offensive, it is noted 
that the veteran was not in Vietnam during the Tet offensive 
of January-February 1968.  

The veteran also described a number of stressors without much 
specificity.  The stressors that the veteran did not describe 
with specificity include: Marines getting "wiped out" at 
Monkey Mountain; being fired upon before landing at 
"Tansunute Air Post"; taking incoming fire with every unit 
he was in; and, conducting perimeter duty at PhuBai when he 
was fired upon.  However, two stressors that the veteran 
described with more specificity are of a fellow servicemember 
committing suicide in front of him in October/November 1968 
and of a friend getting hit in the face with shrapnel in the 
same week that the suicide occurred (page 16 of hearing 
transcript).  

Because a diagnosis of PTSD is possible in this case, given 
the treatment records showing "rule out PTSD" and because 
the veteran has described when and where he witnessed the 
suicide of a fellow soldier, his claim will be remanded for 
an attempt at verifying this stressor with the United States 
Armed Services Center for Unit Records Research (CURR).  See 
Veterans Benefits Administration Manual M21-1, Part III, 
Change 131, para. 5.14c.(3) (Feb. 25, 2005) (noting that 
requests to CURR must include such information as a 
description of the claimed stressor(s); month and year during 
which the stressful event occurred; the veteran's unit of 
assignment at the time of the stressful event; the geographic 
location where the stressful event took place).

Accordingly, an effort should be made to obtain more specific 
information from the veteran about all of his alleged 
stressors.  The veteran should be informed of the importance 
of listing the approximate date of his alleged stressors.  
Regardless of whether the veteran responds to such request, 
an attempt must still be made to verify the stressful 
incidents related by the veteran with the CURR, especially 
the stressor of a person from his unit committing suicide in 
October /November 1968.  

After the attempt is made to obtain more specific information 
from the veteran, the RO or AMC should forward to CURR as 
much specific information as possible about the veteran's 
identified stressors and also forward the veteran's DD-214 
Form and DA-20 Form.  CURR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, and unit 
histories.  If any of the stressors are verified, the veteran 
should be afforded a VA examination to determine whether or 
not he has PTSD resulting from the verified stressor or 
stressors.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the complete treatment records from Dr. 
Alvarez, St. Mary's Hospital, and Gilman 
Hospital for the period beginning in 
1974.  

2.  Send the veteran a letter, with a 
copy to his representative, informing him 
of the definition of new and material 
evidence as provided under 38 C.F.R. 
§ 3.156(a) (2004) (the standard for new 
and material evidence effective for 
claims, like his, filed after August 29, 
2001), with regard to his application to 
reopen his claims for service connection 
for a back disorder and a right hip 
disorder.  With regard to the right hip, 
inform the veteran (and his 
representative) not only of the current 
regulatory definition of new and material 
evidence, but also tell him the types or 
kinds of evidence that might constitute 
new and material evidence to reopen his 
claim.  Specifically, inform him that the 
best type of evidence he could submit to 
attempt to reopen his claim would be a 
medical opinion from a doctor, preferably 
an orthopedic surgeon, who has reviewed 
his service medical records and the 
November 1984 private x-ray report 
pertaining to his right hip (the earliest 
post-service medical evidence pertaining 
to the right hip), which is in his claims 
file, as to whether his current right hip 
disability is likely related to 
complaints or findings pertaining to the 
right hip in service as shown by the 
service medical records.  Tell him that 
if he would like to try to get such an 
opinion from a doctor that he should let 
VA know and VA will provide him with 
copies his service medical records and 
the November 1984 private x-ray report 
pertaining to his right hip.

3.  Take appropriate steps to contact the 
veteran in order to afford him another 
opportunity to provide additional 
information regarding the claimed 
stressors to which he was exposed during 
his period of service.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be informed of the 
importance of listing the approximate 
date of his alleged stressors.  He should 
be asked to provide specific information 
about the following alleged stressors in 
particular: (a) a person from his unit 
committing suicide in front of him in 
October/November 1968; (b) a friend 
getting hit in the face with shrapnel in 
the same week as the person committed 
suicide; (c) Marines getting "wiped 
out" at Monkey Mountain; (d) being fired 
upon before landing at "Tansunute Air 
Post"; (e) taking incoming fire with 
every unit he was in; and (f) conducting 
perimeter duty at PhuBai when he was 
fired upon.  In particular, the veteran 
should list the names of the person of 
the person who committed suicide and the 
friend who got hit in the face with 
shrapnel.  

4.  Prepare and send a summary of the 
known details of the stressors that the 
veteran has described with the U.S. Armed 
Services Center for Unit Records Research 
(CURR), 7798 Cissna Road, Springfield, VA  
22150.  As noted above, these stressors 
include: (a) a person from his unit 
committing suicide in front of him in 
October/November 1968; (b) a friend 
getting hit in the face with shrapnel in 
the same week as the person committed 
suicide; (c) Marines getting "wiped 
out" at Monkey Mountain; (d) being fired 
upon before landing at "Tansunute Air 
Post"; (e) taking incoming fire with 
every unit he was in; and (f) conducting 
perimeter duty at PhuBai when he was 
fired upon.

Forward to the CURR the veteran's DD-214 
Form and DA-20 Form.  CURR should provide 
any relevant documents as appropriate to 
include daily journals, operational 
reports, lessons learned documents, 
combat operations after action reports, 
and unit histories for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from CURR should be made part of 
the record.

5.  If the CURR requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.  

6.  If and only if any stressors are 
verified as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner should be 
asked to review the entire record in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has.  In 
particular, the examiner should comment 
on whether or not the veteran has PTSD.  
If a diagnosis of PTSD is reported, the 
examiner should identify the stressor or 
stressors on which the diagnosis is 
based.  

7.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

8.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the claim 
of service connection for a psychiatric 
disability, to include PTSD, and whether 
the veteran has submitted new and 
material evidence in order to reopen his 
claim of service connection for low back 
and right hip disabilities.  Use the new 
standard under 38 C.F.R. § 3.156 for new 
and material evidence for claims 
submitted after August 29, 2001.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, issue 
a supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





